                                                   -·-- ... __,. _______
       Case 1:19-cv-06681-JGK Document 38 Filed 11/13/20           Page ;.:.__
                                                                ~ ~-            -:::,..1 ..- ~-· -- -
                                                                             1 of                                                  __
                                                                                                                                   • ··


                                               i ~J~T)~ SL>~':

UNITED STATES DISTRICT COURT
                                               ; D'JCD!!-S: ;:
                                              qE.yrr'T'~r\
                                              t ; L,.!:, -- .
                                                                I  :-·,_-r,t,, T , · t_'r_, . :.._,
                                                                                .L - \ . • •. ; ....   -   •   •• -   •        J


                                                ! nr,c

                                                                            ~ ·!~s:____
                                                                         j l.                                                                   I
SOUTHERN DISTRICT OF NEW YORK
                                                                H;;~~;·
                                                                        - --- -
                                                                                     JiZ{J~~JJ:
                                                                                      - -------
                                                                                                i'
ROSALES MEDINA, ET AL.,                                         ~   - ·-----
                                                                    ..
                                                                     .                            _ .,.                   .,              ...



                               Plaintiffs,                          19-cv-6681 (JGK)

               - against -                                          ORDER

400 WEST 23RD STREET RESTAURANT
CORP., ET AL.,

                               Defendants.

JOHN G. KOELTL, District Judge:

         The Clerk is directed to enter judgment dismissing this

case with prejudice in accordance with the settlement agreement.

(ECF No . 37) The Court finds that the settlement is fair,

reasonable , and adequate , including the provision for attorney ' s

fees and costs.

SO ORDERED.

Dated:         New York, New York
               November 13, 2020

                                                      United States District Judge
